Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 1 of 15




                EXHIBIT A
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 2 of 15




 1   Lewis T. LeClair (SBN 77036)
     lleclair@mckoolsmith.com
 2   MCKOOL SMITH, P.C.
     300 Crescent Court, Suite 1500
 3   Dallas, Texas 75201
     Telephone: (214) 978-4000
 4   Facsimile: (214) 978-4044
 5   Kirk D. Dillman (SBN 110486)
     kdillman@mckoolsmithhennigan.com
 6   MCKOOL SMITH HENNIGAN, P.C.
     300 South Grand Avenue, Suite 2900
 7   Los Angeles, California 90071
     Telephone: (213) 694-1200
 8   Facsimile: (213) 694-1234
 9   Judith A. Zahid (SBN 215418)
     jzahid@zelle.com
10   ZELLE LLP
     44 Montgomery Street, Suite 3400
11   San Francisco, California 94104
     Telephone: (415) 693-0700
12   Facsimile: (415) 693-0770
13   James R. Martin (SBN 173329)
     jmartin@zelle.com
14   ZELLE LLP
     1775 Pennsylvania Ave. NW, Suite 375
15   Washington, D.C. 2006
     Telephone: (202) 899-4100
16   Facsimile: (612) 336-9100
17   Attorneys for Plaintiff, SC Innovations, Inc.
18                         UNITED STATES DISTRICT COURT
19    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
20   SC INNOVATIONS, INC.,                       CASE NO. 3:18-cv-07440-JCS
21                Plaintiff,
                                                 PLAINTIFF’S FIRST SET OF
22         vs.                                   REQUESTS FOR PRODUCTION
                                                 TO ALL DEFENDANTS
23   UBER TECHNOLOGIES, INC.,
     RASIER, LLC, RASIER-CA, LLC,
24   RASIER-PA, LLC, RASIER-DC, LLC,
     RASIER-NY, LLC, AND UBER USA,
25   LLC,
26                Defendants.
27

28
     PLAINTIFF’S FIRST SET OF REQUESTS                           Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 3 of 15




 1         Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff SC
 2   Innovations, Inc. hereby requests that Defendants Uber Technologies, Inc., Rasier,
 3   LLC, Rasier-CA, LLC, Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and
 4   Uber USA, LLC produce the documents and things described below at the offices of
 5   McKool Smith, 300 South Grand Avenue, Suite 2900 Los Angeles, California
 6   90071 within 30 days after the Court’s ruling on the motion to dismiss or at such
 7   time and place as may be agreed upon between the parties or ordered by the Court.
 8                                       DEFINITIONS
 9         Unless otherwise defined, all words and phrases used herein shall be accorded
10   their usual meaning and shall be interpreted in their common, ordinary sense. As
11   used in these Requests, the words set forth below shall be defined as follows:
12         1.     “Communication” is used in its broadest ordinary sense and shall mean
13   any manner or means of disclosure, transfer, or exchange of facts, information,
14   ideas, opinions, inquiries, or thoughts, whether by written, oral, mechanical,
15   telephonic, electronic, or some other means of Communication, and shall include the
16   information transmitted. For the avoidance of doubt, the term “Communication”
17   shall encompass pictures, photographs, recordings, text messages, or any other
18   means of capturing information.
19         2.     “Complaint” means the Complaint that was filed in the above-
20   captioned action on September 9, 2019.
21         3.     “Concerning,” in addition to its customary and usual meaning, shall
22   mean directly or indirectly, in whole or in part, alluding to, analyzing, assessing,
23   characterizing, commenting on, connected with, constituting, containing an implicit
24   reference to, describing, disclosing, discussing, evidencing, explaining, identifying,
25   memorializing, mentioning, noting, pertaining to, recording, referring to, reflecting,
26   regarding, relating to, representing, showing, stating, suggesting, summarizing,
27   supporting, touching upon, underlying, or otherwise involving the subject matter of
28
     PLAINTIFF’S FIRST SET OF REQUESTS                               Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                              -1-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 4 of 15




 1   the specified Request.
 2         4.     “Document” or “Documents” are synonymous in meaning and equal in
 3   scope to the usage of the terms as defined by Federal Rule of Civil Procedure 34 and
 4   shall be interpreted in their broadest sense to include all “writings” and
 5   “recordings,” including, without limitation, all writings, drawings, graphs, charts,
 6   photographs, recordings, phone records, videos, computer files, electronic mail or
 7   information, agreements, facsimiles, telexes, notes, and other data compilations
 8   from which information can be obtained, translated, if necessary, through detection
 9   devices into reasonably usable form.
10         5.     “Data” refers to information stored in electronic database records.
11         6.     “Driver” shall have the same meaning as the term “Driver” in
12   Paragraph 28 of the Complaint.
13         7.     Passenger” shall have the same meaning as the term “Passenger” in
14   Paragraph 28 of the Complaint.
15         8.     “Ride-Hailing Apps” shall have the same meaning as the term “Ride-
16   Hailing Apps” in Paragraph 28 of the Complaint.
17         9.     “You” or “Your” means Uber Technologies, Inc., Rasier, LLC, Rasier-
18   CA, LLC, Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA,
19   LLC, and their employees, agents, or other persons acting on any of their behalf.
20         10.    “SC Innovations” means Plaintiff, SC Innovations, Inc., and officers,
21   directors, employees, agents, or other persons acting on its behalf, including without
22   limitation Sunil Paul and Robert Goldberg.
23         11.    “Sidecar” means Sidecar Technologies, Inc,, Side.cr LLC, Sidecar
24   Logistics LLC, Gorooda LLC, Shepherd Intelligence Systems, Inc and their
25   employees, agents, or other persons acting on any of their behalf.
26         12.    The terms “and,” “or,” and “and/or” shall be construed in the
27   conjunctive or the disjunctive, whichever makes the Request more inclusive.
28
     PLAINTIFF’S FIRST SET OF REQUESTS                               Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                               -2-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 5 of 15




 1         13.    The terms “any” and “each” should be understood to include and
 2   encompass “all.”
 3         14.    Where appropriate, the singular form of a word should be interpreted in
 4   the plural and vice versa, to acquire the broadest possible meaning.
 5                                       INSTRUCTIONS
 6         1.     These Requests shall be deemed continuing in nature in accordance
 7   with Rule 26(e) of the Federal Rules of Civil Procedure.
 8         2.     You are to produce all requested Documents, Communications, and
 9   electronically stored information which are in Your possession, custody, or control,
10   including, without limitation, all such Documents, Communications, and
11   electronically stored information in the possession of any of Your agents,
12   employees, or attorneys, and any other person under Your control or acting on Your
13   behalf.
14         3.     All Documents and Data produced pursuant to these Requests are to be
15   organized in the manner in which they are kept in the usual course of business. File
16   folders with tabs or labels, or directories of files identifying Documents and/or
17   Communications, must be produced intact with such Documents and/or
18   Communications.
19         4.     If no Documents exist that are responsive to a Request, a written
20   statement to that effect shall be provided at the time of production.
21         5.     If You claim any privilege as grounds for not fully answering a
22   Request, or any part thereof, You should provide a privilege log in accordance with
23   Rule 26 of the Federal Rules of Civil Procedure with sufficient information to
24   confirm that the claim of privilege is valid.
25         6.     Unless otherwise agreed upon by the parties, You should respond to
26   these Requests by producing all responsive Documents collected through the use of
27   mutually agreed-upon search terms, applied to a mutually agreed-upon group of
28
     PLAINTIFF’S FIRST SET OF REQUESTS                                 Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                -3-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 6 of 15




 1   Document custodians.
 2         7.     Unless otherwise agreed upon by the parties, You should produce all
 3   Documents in a manner and format consistent with the Parties agreed-upon
 4   Stipulation and Order Regarding Production of Electronically Stored Information,
 5   Dkt. No. 66 (which covers both Paper Documents and ESI).
 6         8.     Unless otherwise specified, the time period applicable to these
 7   Requests is January 1, 2012 to the date these Requests were served.
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S FIRST SET OF REQUESTS                              Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                              -4-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 7 of 15




 1                                DOCUMENT REQUESTS
 2   REQUEST NO. 1.
 3         All Documents and Data Concerning Sidecar, including any internal
 4   discussions concerning Sidecar, and any investigations that You have undertaken
 5   where you gathered information Concerning Sidecar, whether effectuated through a
 6   retained investigator or otherwise.
 7   REQUEST NO. 2.
 8         All Documents and Data Concerning SC Innovations, including any internal
 9   discussions concerning SC innovations, and any investigations that You have
10   undertaken where you gathered information Concerning SC Innovations, whether
11   effectuated through a retained investigator or otherwise.
12   REQUEST NO. 3.
13         All Documents and Data Concerning competition between Ride-Hailing
14   Apps, including Ride-Hailing Apps owned or operated by You, including any
15   Documents reflecting Your assessment of the market for You Ride Hailing App
16   business, Your assessment of market share for Your Ride Hailing App business,
17   Your assessment of or strategy related to actual or potential competitors for Your
18   Ride Hailing App business, any analysis of driver or rider enrollment for Your and
19   other Ride Hailing Apps, or your marketing strategy and promotions for obtaining
20   riders and drivers.
21   REQUEST NO. 4.
22         Your business and strategic plans and forecasts, including All Documents
23   Concerning the expansion or support for Your Ride-Hailing App in the United
24   States, as well as, in particular, San Francisco, Austin, greater Los Angeles
25   (including Long Beach), Chicago, Philadelphia, Washington, DC, New York,
26   Seattle, San Diego, San Jose, or Boston.
27

28
     PLAINTIFF’S FIRST SET OF REQUESTS                            Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                -5-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 8 of 15




 1   REQUEST NO. 5.
 2
           All financial statements, including annual, quarterly, or monthly financial
 3
     reports, profit and loss statements, balance sheets, and income statements, for Uber,
 4
     as well as, in particular, for the following metropolitan areas: San Francisco, Austin,
 5
     greater Los Angeles (including Long Beach), Chicago, Philadelphia, Washington,
 6
     DC, New York, Seattle, San Diego, San Jose, or Boston.
 7
     REQUEST NO. 6.
 8
           Documents and Data sufficient to show your pricing methodology, including
 9
     any changes in the formula(s) for prices charged to Passengers or payments made to
10
     Drivers for transportation facilitated through any Ride-Hailing App owned or
11
     operated by You in the United States, as well as, in particular, San Francisco,
12
     Austin, greater Los Angeles (including Long Beach), Chicago, Philadelphia,
13
     Washington, DC, New York, Seattle, San Diego, San Jose, or Boston.
14
     REQUEST NO. 7.
15
           Documents and Data sufficient to show Your average monthly customer
16
     acquisition cost, for Drivers and Passengers, for Uber’s Ride Hailing App in the
17
     United States, as well as, in particular, San Francisco, Austin, greater Los Angeles
18
     (including Long Beach), Chicago, Philadelphia, Washington, DC, New York,
19
     Seattle, San Diego, San Jose, or Boston.
20
     REQUEST NO. 8.
21
           All presentations or other Documents provided or shown to prospective
22
     investors when You were raising capital or soliciting funding, including but not
23
     limited to presentations to venture capital investors and filings with the U.S.
24
     Securities and Exchange Commission.
25
     REQUEST NO. 9.
26
           All agreements reflecting the terms and conditions by which investors
27
     provided financing for Uber’s business operations, including but not limited to the
28
     PLAINTIFF’S FIRST SET OF REQUESTS                                Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                -6-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 9 of 15




 1   amount and timing and conditions on return on such investments.
 2   REQUEST NO. 10.
 3         All Documents and Data reflecting or relating to the analysis and valuation of
 4   Uber’s food delivery business, Uber Eats, in the United States, and how the Uber
 5   Eats business relates to, complements, or is influenced by other Uber business units.
 6   REQUEST NO. 11.
 7         All business and strategic plans concerning the go-to-market-strategy, roll-
 8   out, growth and implementation of Uber Eats in the United States, as well as, in
 9   particular, San Francisco, Austin, greater Los Angeles (including Long Beach),
10   Chicago, Philadelphia, Washington, DC, New York, Seattle, San Diego, San Jose,
11   or Boston..
12   REQUEST NO. 12.
13         All Documents and Data Concerning incentives You provided to Drivers to
14   encourage them to use any Ride-Hailing App owned or operated by You in the
15   United States, as well as, in particular, San Francisco, Austin, greater Los Angeles
16   (including Long Beach), Chicago, Philadelphia, Washington, DC, New York,
17   Seattle, San Diego, San Jose, or Boston.
18   REQUEST NO. 13.
19         All Documents and Data Concerning discounts You provided to Passengers to
20   encourage them to use any Ride-Hailing App owned or operated by You in the
21   United States, as well as, in particular, San Francisco, Austin, greater Los Angeles
22   (including Long Beach), Chicago, Philadelphia, Washington, DC, New York,
23   Seattle, San Diego, San Jose, or Boston.
24   REQUEST NO. 14.
25         All Data for each transaction involving a Ride-Hailing App owned or
26   operated by You in the United States, including but not limited to the following
27   information: (a) the price paid by the Passenger; (b) Uber’s commission; (c)
28
     PLAINTIFF’S FIRST SET OF REQUESTS                               Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                -7-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 10 of 15




 1   discount(s) provided to the Passenger; (d) payments provided to the Driver; (e) trip
 2   origin; (f) trip destination; (g) ride distance; (h) ride duration; (i) surge pricing; (j)
 3   payment processing fees; (k) Passenger acquisition cost (the cost to attract the
 4   Passenger to the platform); (l) Driver acquisition cost (the cost to attract the Driver
 5   to the platform); and (m) any other variable costs associated with completing a
 6   transaction through a Ride-Hailing App owned or operated by You.
 7   REQUEST NO. 15.
 8          Documents sufficient to explain the operation of any equipment or software
 9   utilized to maintain, read, or utilize electronically stored information produced in
10   response to these Requests, including, without limitation, all information,
11   documentation, electronically stored information, or programs necessary to utilize
12   any such information (including but not limited to Data dictionaries and Data lookup
13   tables).
14   REQUEST NO. 16.
15          Your organizational charts and/or personnel directories, including any annual
16   updates to Your organizational charts and personnel directories, throughout the
17   period sought by these requests (January 1, 2012 to present).
18   REQUEST NO. 17.
19          All Documents and Data Concerning your solicitation of individuals to
20   become Drivers for You in San Francisco, Austin, greater Los Angeles (including,
21   Long Beach), Chicago, Philadelphia, Washington, DC, New York, Seattle, San
22   Diego, San Jose, or Boston.
23   REQUEST NO. 18.
24          All Documents and Data Concerning your communications, tracking, or
25   interactions with drivers affiliated with any other Ride Hailing App, including
26   Sidecar and Lyft, in San Francisco, Austin, greater Los Angeles (including Long
27   Beach), Chicago, Philadelphia, Washington, DC, New York, Seattle, San Diego,
28
     PLAINTIFF’S FIRST SET OF REQUESTS                                  Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                -8-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 11 of 15




 1   San Jose, or Boston.
 2   REQUEST NO. 19.
 3         All Documents relating to Uber’s “Hell” program, see
 4   https://techcrunch.com/2017/04/12/hell-o-uber/?renderMode=ie11.
 5   REQUEST NO. 20.
 6         All Documents relating to Uber’s “Slog” program, see
 7   https://www.businessinsider.com/ubers-operation-slog-against-lyft-2014-8.
 8   REQUEST NO. 21.
 9         All Documents concerning or relating to the following litigations and/or
10   arbitrations (i) Anoush Cab Inc., et al. v. Uber Technologies, Inc., 1:17-cv-10142
11   (D. Mass.) and all cases consolidated with it; (ii) Meyer v. Kalanick et al., 1:15-cv-
12   09796 (S.D.N.Y.); (iii) Yellow Cab Co. v. Uber Technologies, Inc., 24C14004064 in
13   Maryland Circuit Court for Baltimore City, and :14-cv-02764-RDB in Maryland
14   Federal District Court; (iv) Desoto Cab Co., Inc. v. Uber Technologies, Inc., 4:16-
15   cv-06385 (N.D. Cal.); (v) Philadelphia Taxi Ass’n, Inc. v. Uber Technologies, Inc.,
16   2:16-cv-01207 (E.D. Pa.); and (vi) any litigation or arbitration in which Uber is
17   involved, including arbitration against Spencer Meyer (the “Meyer Arbitration”),
18   including all documents produced, all pleadings submitted, all transcripts of
19   depositions, and all transcripts of any arbitration proceedings in the Meyer
20   Arbitration.
21   REQUEST NO. 22.
22         All Documents Concerning your rider pricing strategy and policies for rides
23   through your Ride-Hailing App, including actual or considered pricing changes in
24   the United States, as well as, in particular, San Francisco, Austin, greater Los
25   Angeles (including Long Beach), Chicago, Philadelphia, Washington, DC, New
26   York, Seattle, San Diego, San Jose, or Boston.
27

28
     PLAINTIFF’S FIRST SET OF REQUESTS                                 Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                               -9-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 12 of 15




 1   REQUEST NO. 23.
 2         Documents sufficient to show how and when surge pricing is triggered by the
 3   Uber App
 4   REQUEST NO. 24.
 5         All Documents Concerning any analysis that You have done to analyze
 6   markets or market share for the services that You provide to Uber riders, including
 7   any analysis that you have done of Your market share in San Francisco, Austin,
 8   greater Los Angeles (including Long Beach), Chicago, Philadelphia, Washington,
 9   DC, New York, Seattle, San Diego, San Jose, or Boston.
10   REQUEST NO. 25.
11         All Documents Concerning any submissions, depositions, or Documents that
12   you have provided to any federal or state or state regulatory authority, including
13   any governmental competition authority (e.g., the Department of Justice)
14   Concerning competition and pricing for your Ride Hailing App, or your efforts to
15   recruit drivers, or interact with the drivers providing rides on other Ride-Hailing
16   Apps (e.g., SideCar or Lyft).
17   REQUEST NO. 26.
18         All Documents Concerning any complaints by riders about Your Ride Hailing
19   App., whether based upon price or service quality, including any unpleasant
20   experiences with Uber drivers or use or misappropriation of personal formation.
21   REQUEST NO. 27.
22         All Documents Concerning any complaints by Your driver-partners, whether
23   based upon commission levels, or driver treatment.
24   REQUEST NO. 28.
25         All documents Concerning analysis of costs of providing services versus
26   revenue from those services, including any analysis of marginal costs or variable
27   costs of services provided either in an individual city or metropolitan area, a group
28
     PLAINTIFF’S FIRST SET OF REQUESTS                                Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                               -10-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 13 of 15




 1   of cities or metropolitan areas, or for the U.S. as a whole
 2   REQUEST NO. 29.
 3         Documents sufficient to show Your document retention policy.
 4   REQUEST NO. 30.
 5         Documents sufficient to show all of the means by which Your employees or
 6   agents communicated concerning work that was done for, or on behalf of You with
 7   respect to Your sales, marketing, competition for riders and drivers, and any other
 8   matter relating to the commercial deployment of Your Ride Hailing App, including
 9   communication by the use of burner phones, see
10   https://techcrunch.com/2014/08/26/uber-lyft-operation-slog/?renderMode=ie11,
11   Wickr, https://www.buzzfeednews.com/article/carolineodonovan/waymo-uber-
12   wickr-ephemeral-messaging-apps-ruling, and any form of encrypted messaging, see
13   https://fortune.com/2017/12/01/uber-encrypted-messaging-legal-precedents/.
14   REQUEST NO. 31.
15         All Documents Concerning the existence or allegations of any ride requests
16   and/or cancellations submitted on other Ride-Hailing Apps at the express or implied
17   direction of Uber.
18   REQUEST NO. 32.
19         All Documents Concerning the existence, evaluation, or discussion of
20   instances “when the aggregate amount of earnings and incentives received by a
21   given Driver exceeds the Gross Bookings attributable to the Driver’s trips, which
22   results in excess Driver incentives,” (see
23   https://www.sec.gov/Archives/edgar/data/1543151/000119312519103850/d647752d
24   s1.htm, page 99).
25

26

27

28
     PLAINTIFF’S FIRST SET OF REQUESTS                               Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                  -11-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 14 of 15




 1   REQUEST NO. 33.
 2         All Documents Concerning the assessment, strategy, or internal discussion of
 3   Your decision to expand into ridesharing and UberX.
 4

 5    DATED: November 8, 2019                Respectfully submitted,
 6

 7
                                         By: /s/ Lewis T. LeClair
 8                                           Lewis T. LeClair
                                             Kirk D. Dillman
 9                                           John C. Briody
                                             MCKOOL SMITH, P.C.
10
                                             Attorneys for Plaintiff SC Innovations, Inc.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S FIRST SET OF REQUESTS                                 Case No. 3:18-cv-07440-JCS
     FOR PRODUCTION
                                                -12-
      Case 3:18-cv-07440-JCS Document 97-2 Filed 06/11/20 Page 15 of 15




 1                                    PROOF OF SERVICE
            I declare as follows:
 2
            I am a resident of the State of California and over the age of eighteen years, and
 3   not a party to the within action; my business address is 300 South Grand Avenue, Suite
     2900, Los Angeles, CA 90071. On November 8, 2019, I served the foregoing
 4   document described as PLAINTIFF'S FIRST SET OF REQUESTS FOR
     PRODUCTION TO ALL DEFENDANTS on the interested parties in this action
 5   follows:
 6                 by placing the document listed above in a sealed envelope with postage
                   thereon fully prepaid, in the United States mail at Los Angeles, California
 7                 addressed as set forth below.
 8
        □          by electronic transmission. I caused the document(s) listed above to be
                   transmitted by electronic mail to the individuals on the service list as set
 9                 forth below.
10
        □          by placing the document listed above in a sealed envelope and affixing a
                   pre-paid air bill, and causing the envelope to be delivered to a
11                 _ _ _ _ _ agent for Delivery.
12
        □          by personally delivering the document listed above to the persons at the
                   address set forth below.      .
13
      THEODORE J. BOUTROUS, JR.,                      CYNTHIA RICHMAN (pro hac vice)
14    DANIEL G. SWANSON,                              GIBSON, DUNN & CRUTCHER LLP
      GIBSON, DUNN & CRUTCHER LLP                     1050 Connecticut Avenue, N.W.
15    333 South Grand Avenue                          Washington, DC 11101
      Los Angeles, CA 90071-3197
16                                                    crichman@gibsondunn.com
      tboutrous@gibsondunn.com
17    dswanson@gibsondunn.com                        Attorneys for Uber Technologies, Inc,
                                                     Rasier LLC, Rasier-CA LLC, Rasier-PA
18   Attorneys for Uber Technologies, Inc,           LLC, Rasier-DC LLC, Rasier-NY LLC,
     Rasier LLC, Rasier-CA LLC, Rasier-PA            Uber-USA LLC
19   LLC, Rasier-DC LLC, Rasier-NY LLC,
     Uber-USA LLC
20
            I am readily familiar with the firm's practice of collection and processing
21   correspondence for mailing. Under that practice it would be deposited with the U.S.
     Postal Service on that same day with postage thereon fully prepaid in the ordinary
22   course of business. I am aware that on motion of the party served, service is presumed
     invalid if postal cancellation date or postal meter date is more than one day after date of
23   deposit for mailing in affidavit.
24          I declare under penalty of perjury undei; the laws of the United States that the
     foregoing is true and correct. Executed this gt day of November, 2019 at Los Angeles,
25   California.
26                                              ~              "JJ.   !?J~
                                                Elizabeth B. Morrin
27
28

                                           PROOF OF SERVICE
                                                  -1-
